Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/20 and 11/12/21 were filed after the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-17 are allowed.  Claims 1, 7 and 13 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a memory device, comprising in combination with other cited limitations, a plurality of gates along a length of the elongated body region, each of the plurality of gates being separated from the elongated body region by at least a charge storage structure; and a source line and a bitline, wherein the bitline is coupled to the drain region, and wherein the first end of the body region is directly coupled to both the source region and the source line as recited in claim 1.
Claims 2-6 are therefore allowed because of their dependency on claim 1.
The prior art of record fails to disclose a memory device, comprising in combination with other cited limitations, plurality of gates along a length of the p type elongated body region, each of the plurality of gates being separated from the continuous p type body region by at least a respective charge storage structure; a metal source line coupled to the continuous p type elongated body region at an end of the body region; wherein the n type source region contacts an end of the continuous p type elongated body region and is also coupled to the metal source line as recited in claim 7.
Claims 8-12 are therefore allowed because of their dependency on claim 7.
The prior art of record fails to disclose a memory device, comprising in combination with other cited limitations, a plurality of gates along a length of the elongated body region; a data line coupled to 
Claims 14-17 are therefore allowed because of their dependency on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Enda et al. (US 2006/0237706) disclose a non-volatile semiconductor memory including a plurality of memory cell transistors, each of the plurality of memory cell transistors includes: a source region having a first conductivity type and in contact with a buried insulating layer on a supporting substrate; a drain-region having the first conductivity type and in contact with the buried insulating layer; and a channel region having the first conductivity type and provided between the source region and the drain region so as to contact the buried insulating layer.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824